            Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
               v.                      )                No. 1:19-cr- 207-01/05-LM
                                       )
MUHAMMAD KAMRAN WALI                   )                IEEPA & ECRA Conspiracy
(Counts 1,2),                          )                (50 U.S.C. §§ 1705, 4819)
                                       )                (Count 1)
MUHAMMAD AHSAN WALI                    )
(Counts 1,2),                          )                Conspiracy to Smuggle Goods
                                       )                (18 U.S.C. § 371)
 HAJI WALI MUHAMMAD SHEIKH             )                (Count 2)
 (Counts 1,2),                         )
                                       )
ASHRAF KHAN MUHAMMAD                   )
 (Counts 1,2),                         )
                                       )
       and                             )
                                       )
AHMED WAHEED                           )
(Counts 1,2),                          )
                                       )
Defendants.                            )
_______________________________________)


                                            INDICTMENT

THE GRAND JURY CHARGES THAT:

                                              COUNT 1

   [50 U.S.C. § 1705 – Conspiracy to Violate International Emergency Economic Powers Act;
       50 U.S.C. § 4819 – Conspiracy to Violate the Export Control Reform Act of 2018 ]

                                         Introduction

       At all times relevant to this Indictment:

       1.       The President of the United States is empowered to issue executive orders that

have the full force and effect of law.
               Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 2 of 22



          2.       The International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. §§

1701-1708, grants the President the authority to declare a national emergency to address unusual

and extraordinary threats to the national security, foreign policy, and economy of the United

States.    Among other things, IEEPA empowers the President to issue regulations governing

exports from the United States.

          3.       Pursuant to IEEPA, on August 17, 2001, the President issued Executive Order

13,222, which declared a national emergency with respect to the unusual and extraordinary threat

to the national security, foreign policy, and economy of the United States in light of the

expiration of the Export Administration Act (“EAA”), 50 App. U.S.C. §§ 2401-2420, which

lapsed on August 17, 2001. While in effect, the EAA regulated the export of goods, technology,

and software from the United States. Pursuant to the EAA, the Department of Commerce

(“DOC”)’s Bureau of Industry and Security (“BIS”) promulgated the Export Administration

Regulations (“EAR”), 15 C.F.R. §§ 730-774, which contained restrictions on the export of goods

outside of the United States, consistent with the EAA. In Executive Order 13,222, pursuant to

IEEPA, the President ordered that the EAR’s provisions remained in full force and effect despite

the expiration of the EAA. Presidents have issued annual Executive Notices extending the

national emergency declared in Executive Order 13,222 from the time period covered by that

Executive Order through the present.

          4.       On August 13, 2018, the President signed into law the National Defense

Authorization Act of 2019, which includes provisions on export controls, entitled the Export

Control Reform Act of 2018 (“ECRA”), 50 U.S.C. §§ 4801 et seq. In part, ECRA provides

permanent statutory authority for the EAR. For conduct that predates August 13, 2018, IEEPA is



                                                   2
                Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 3 of 22



the controlling statute. For conduct occurring after August 13, 2018, ECRA is the controlling

statute.

           5.       Pursuant to IEEPA and ECRA, the DOC reviewed and controlled the export of

certain goods and technologies from the United States to foreign countries. In particular, the

DOC placed restrictions on the export of goods and technologies that it has determined could

make a significant contribution to military potential or nuclear proliferation of other nations or

that could be detrimental to the foreign policy or national security of the United States.

           6.       Through the EAR, DOC imposed license or other requirements before an item

(i.e., commodities, software, or technology) subject to the EAR could be lawfully exported from

the United States or lawfully re-exported from another country. Items “subject to the EAR”

included all items in the United States and all U.S.-origin items wherever located, irrespective of

whether a license was required for the export of that item (with certain exceptions described

below). Activities of U.S. or foreign persons prohibited by any order issued under the EAR were

also “subject to the EAR.” “EAR99” is a classification for items subject to the EAR, but not

subject to certain expanded export controls by the U.S. Government. Items not subject to the

EAR were items exclusively controlled for export by other federal agencies and other specified

items not relevant here.

           7.       In addition, the EAR contained a list of names of certain foreign persons –

including businesses, research institutions, government and private organizations, individuals,

and other types of legal persons – that were subject to specific license requirements for the

export, re-export, and/or in-country transfer of specified items. The persons comprised the

DOC’s “Entity List,” at Title 15, Code of Federal Regulations, Part 744, Supplement No. 4.

Grounds for inclusion on the Entity List included activities sanctioned by the U.S. State

                                                     3
             Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 4 of 22



Department and activities contrary to U.S. national security or foreign policy interests. The

persons on the Entity List were subject to export licensing requirements and policies

supplemental to those found elsewhere in the EAR.

        8.       Since November 19, 1998, the Pakistan Atomic Energy Commission (“PAEC”) of

Islamabad, Pakistan, has been on the BIS Entity List. Included among the entities and aliases in

the PAEC entry on the Entity List are “[n]uclear reactors (including power plants), fuel

reprocessing and enrichment facilities, all uranium processing, conversion and enrichment

facilities, heavy water production facilities and any collocated ammonia plants.” DOC’s License

Review Policy associated with PAEC is a presumption of approval for EAR99 items. Such a

presumption does not, however, eliminate the requirement to obtain a license before exporting

the item.

        9.       On September 18, 2014, the End User Review Committee (“ERC”) added

Pakistan's Advanced Engineering Research Organization (“AERO”) and entities working with

AERO to the Entity List for their involvement in activities contrary to the national security and

foreign policy interests of the United States related to the illicit export, reexport and transfer (in-

country) of items subject to the EAR to unauthorized end users in Pakistan. The ERC found that

these entities’ involvement in the procurement of sensitive U.S. technology in support of

Pakistan's development of its missile and strategic unmanned aerial vehicle (UAV) programs

was in violation of the EAR, which required a license to export, reexport or transfer (in-country)

any item subject to the EAR that the exporter, reexporter, or in-country transferor knows will be

used in the design, development, production or use of rocket systems by Pakistan. The ERC

further stated that AERO had “used intermediaries and front companies to procure U.S.-origin

items by disguising the end-uses and end-users of the items from U.S. exporters thereby

                                                   4
            Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 5 of 22



circumventing BIS licensing requirements,” and that AERO had “procured items on behalf of

Pakistan's Air Weapons Complex (AWC), a Pakistani government entity responsible for

Pakistan's cruise missile and strategic UAV programs.”

          10.   Effective December 15, 2016, the ERC added the Pakistan Air Weapons Complex

(“AWC”) (and six other entities) to the BIS Entity List, and found that those entities had been

involved in actions contrary to the national security or foreign policy interests of the United

States.

          11.   Also in December 2016, the ERC added the National Engineering and Scientific

Commission (“NESCOM”) of Pakistan to the BIS Entity List.

          12.   The U.S. Government required the filing of electronic export information (“EEI”)

through the Automated Export System (“AES”) pursuant to Title 13, United States Code, Section

305; the EAR; and the Foreign Trade Regulations, 15 C.F.R. pt. 30. The purpose of these

requirements was, in part, to strengthen the United States government’s ability to prevent the

export of certain items to unauthorized destinations and end-users because the AES aids in

targeting, identifying, and when necessary confiscating suspicious or illegal shipments prior to

exportation. With exceptions not relevant to the exports at issue in this Indictment, EEI was

required to be filed for, among other things, the export of commodities valued at over $2500

classified under any particular Harmonized Tariff Schedule commodity classification code. An

EEI is also required for an export of any value that would require an export license. Since

September 18, 2014, a license would have been required to export any items to AERO, and since

November 19, 1998, a license would have been required to export any items to PAEC. The EEI

was required to contain, among other things: detailed information about the seller, manufacturer,

or exporter; the date of export; the ultimate end-user; the country of ultimate destination; the

                                                 5
          Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 6 of 22



value of the goods being exported; the Export Control Classification Number (“ECCN”), when

required; and if applicable, the export license number. By filing this information with the United

States Government, the filer certifies that the EEI information is true, accurate, and complete.

Providing false or misleading information, or causing such information to be provided, in

connection with the preparation and submission of “export control documents,” including EEI

filings, is a violation of the EAR. Similarly, concealing information from the DOC or U.S.

Customs Service by failing to file EEI in connection with an export also violates the EAR.

       13.     Pursuant to Section 1705(a) of IEEPA, “[i]t shall be unlawful for a person to

violate, attempt to violate, conspire to violate, or cause a violation of any license, order,

regulation, or prohibition issued under this chapter,” and pursuant to Section 1705(c), “[a] person

who willfully commits, willfully attempts to commit, or willfully conspires to commit, or aids or

abets in the commission of, an unlawful act described in subsection (a) of this section” shall be

guilty of a crime. ECRA contains similar provisions. Willful violations of the EAR constitute

criminal offenses under IEEPA and ECRA. Accordingly, an unlicensed export that was made or

attempted with the intent that it would ultimately be received by AERO, the Pakistan AWC,

NESCOM, or PAEC would be in violation of IEEPA or ECRA. Likewise, an export to Pakistan

accompanied by EEI that falsely identified the end user or ultimate consignee of the goods would

be in violation of IEEPA or ECRA.

       14.     Defendant MUHAMMAD KAMRAN WALI (“KAMRAN”) is a citizen and

resident of Pakistan. KAMRAN controlled the email accounts businessworld.proc1@gmail.com

(“EMAIL1”), buzinessworld@gmail.com (“EMAIL2”), and kamran@buzinessworld.com

(“EMAIL13”).

       15.     Defendant MUHAMMAD AHSAN WALI (“AHSAN”) is a citizen and resident

                                                   6
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 7 of 22



of Mississauga, Ontario, Canada. AHSAN, also known as “Shawn,” is a real estate agent in

Ontario. His last known address is 4453 Weeping Willow Drive, Mississauga, Ontario, Canada.

       16.     Defendant HAJI WALI MUHAMMAD SHEIKH (“HAJI”) is a resident of

Canada, also living at 4453 Weeping Willow Drive, Mississauga, Ontario, Canada. HAJI is the

father of KAMRAN and AHSAN. HAJI and AHSAN used the email accounts

bzworld@hotmail.com (“EMAIL8”) and annservices@hotmail.com (“EMAIL9”).

       17.     Defendant ASHRAF KHAN MUHAMMAD (“KHAN”) is a resident of Hong

Kong. He is also known as “Shakeel.” His residential address is M/F 20 Pei Ho Street, Sham

Shui Po, Kowloon Hong Kong. He used the email accounts shakeelraza77@gmail.com

(“EMAIL10”) and businessworldhk@hotmail.com (“EMAIL11”).

       18.     Defendant AHMED WAHEED (“WAHEED”) is a resident of Ilford, in Essex, in

the United Kingdom. He is the uncle of Unindicted Co-conspirator 1 and used the email account

buzinessintl@gmail.com (“EMAIL5”).

       19.     Unindicted Co-Conspirator 1 (“UC-1”) is a citizen of Pakistan, a lawful

Permanent Resident of the United States, and at the times relevant to this Indictment, was a

resident of Beckley, West Virginia. He used the email accounts zeetanveer@gmail.com

(“EMAIL6”) and industriaincus@gmail.com (“EMAIL7”).

       20.     Unindicted Co-Conspirator 2 (“UC-2”) resides in Pakistan. He controls the email

account proc.businessworld@gmail.com (“EMAIL3”).

       21.     Unindicted Co-Conspirator 3 (“UC-3”) resides in Pakistan and is employed by

Business World in Pakistan. He controls the email account buznsworld@gmail.com

(“EMAIL4”).

       22.     Business World (Pakistan) is located at 1st Floor, Jahanzeb Center, Bank Road,

                                                7
          Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 8 of 22



Saddar, Rawalpindi, Punjab, Pakistan. KAMRAN is its CEO.

       23.     Product Engineering is located at Unit 10, Chowk Gowalmandi, Daryabad,

Gowalmandi, Rawalpindi, Punjab, Pakistan.

       24.     Business World (Hong Kong) is owned by KHAN and located at 2d Floor, Kau

On Building, 251-53 Cheung Sha Wan Road, Kowloon, Hong Kong. This address is a high rise

industrial building.

       25.     Industria HK Ltd. is located at 2d Floor, Kau On Building, 251-253 Cheung Sha

Wan Road, Kowloon, Hong Kong. Its Secretary is KHAN and its Director is WAHEED.

       26.     Transcool Auto Air Conditioning is owned by KHAN and located at 2d Floor,

Kau On Building, 251-253 Cheung Sha Wan Road, Kowloon, Hong Kong. It is identified as a

branch of Business World in Hong Kong.

       27.     Buziness World (Canada) is a company founded in 2012, owned by HAJI, and

located at 4453 Weeping Willow Drive, Mississauga, Ontario, Canada. This address is a single

family residence and is the home address of HAJI and AHSAN.

       28.     Business International GB was founded in 2002, is owned by WAHEED, and is

located at Oak Field House, 3 Oak Field Road, Ilford, Essex, United Kingdom. 3 Oak Field

Road is an office above a storefront.

       29.     Industria GB was incorporated in 2012, is owned by WAHEED’s spouse, and is

located at 109 Rose Lane in Romford, United Kingdom. 109 Rose Lane is an office in a

storefront.

       30.     Industria, Inc. was begun in 2013, is owned by UC-1, and is located at 205 Prince

Street, Beckley, West Virginia. Until on or about March 2017, 205 Prince Street was a pizza

shop. The pizza business subsequently moved to another address associated with UC-1 and

                                               8
          Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 9 of 22



Industria, Inc.

                                        Object of the Conspiracy

        31.       The object of the conspiracy was to operate an international procurement network

of front companies that existed to acquire U.S.-origin goods for the Advanced Engineering

Research Organization (AERO) and the Pakistan Atomic Energy Commission (PAEC), which at

all times material to this Indictment were on the Entity List, and to cause those goods to be

exported from the United States to those entities without export licenses, in violation of U.S.

laws.

        32.       A further object of the conspiracy was to conceal the true destinations in Pakistan

of the U.S.-origin goods by using the conspirators’ network of front companies (1) as the

supposed purchasers and end users of the goods; and (2) as the apparent source of payments for

the goods, when, in truth and in fact, the goods were ultimately received in Pakistan and paid for

by AERO or PAEC.

                                 Manner and Means of the Conspiracy

        33.       It was a part of the manner and means of the conspiracy that KAMRAN, using the

front company Business World (located in Rawalpindi, Pakistan), would initially receive orders

for needed U.S.-origin goods from AERO and PAEC.

        34.       KAMRAN and other co-conspirators would either contact U.S. companies

directly, or pass the orders to U.S. vendors through the network’s front companies controlled by

WAHEED, KHAN, HAJI, AHSAN, or UC-1, in the UK, Canada, Hong Kong or the U.S.

        35.       The defendants and other co-conspirators would, via correspondence and

communications with U.S. companies, cause the needed goods to be either exported directly to

Pakistan, or transshipped to Pakistan through a third country, without export licenses and in

                                                   9
           Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 10 of 22



violation of U.S. law.

          36.   In their correspondence and communications with U.S. companies, the defendants

and their co-conspirators would sometimes use assumed names, would pretend that the buyer and

end user of the goods was one of the network’s front companies or another shell entity, and

would conceal that the true end user of the goods was AERO or PAEC, which were listed on the

BIS Entity List.

          37.   KAMRAN and other conspirators would obtain funding to purchase the needed

goods from AERO and related entities, using accounts in the name of Business World in

Rawalpindi. Funds from those accounts would be periodically wired to accounts in the name of

the Buziness World in Canada, and other accounts, to be used, among other things, to purchase

the needed goods.

          38.   HAJI and AHSAN would send payment for the goods to U.S. companies from

accounts controlled by the Buziness World in Canada, or from another entity, so as to conceal

that the true source of payment was AERO or PAEC.

          39.   At no time would the defendants or their co-conspirators, or their network of front

companies, be the true end users or ultimate consignees of the goods exported from the U.S.

Instead, the defendants and their co-conspirators would act as procurement agents and serve as

fronts for AERO and PAEC.

          40.   At no time would the defendants or their co-conspirators apply for or obtain an

export license from the United States Department of Commerce authorizing the export of goods

to AERO or PAEC in Pakistan. Specifically, in the course of the conspiracy the defendants and

their co-conspirators caused at least the following unlicensed exports to be made from the United

States:

                                                10
        Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 11 of 22



Recipient   Payee         US Company        Product           Value  Date
Industria   Business      USCO1, Orlando,   Helium Leak       $33593 September
HK          Intl GB       FL                Detector                 12, 2014
Business    BW Canada     USCO2, Woburn,    Coaxial           $3935 September
World                     MA                connectors               14, 2014
Hong Kong
Business    Unknown       USCO3, El         Aircraft Parts    $20700 November
World                     Segundo, CA                                19, 2014
Pakistan
Industria   Industria     USCO4, South      Electronic        $7080   December
HK          UK            Bend, IN          connectors                03, 2014
Business    Unknown       USCO5, Thief      Nanoboard         3060    December
World                     River Falls, MN                             30, 2014
Hong Kong
Business    Memphis       USCO6,            Industrial        $6665   January 5,
World       Middle East   Evansville, IN    equipment                 2015
Hong Kong   General                         brake parts
            Trading
Business    Unknown       USCO7, Concord,   Pulser/receiver   $10827 September
World                     CA                                         9, 2015
Hong Kong
Business    Unknown       USCO8, Lodi, NJ   Engine parts      $5077   December
World                                                                 5, 2015
Hong Kong
Business    Muhammad USCO9, Las             Electronic        $9846   January 8,
World       Ahsan Wali Vegas, NV            connectors                2016
Hong Kong
Business    Unknown       USCO10,           Capacitors        $4157   March 5,
World                     Casselberry, FL                             2016
Hong Kong
Business    Unknown       USCO11,           Electronic        $8130   April 21,
World                     Wilmington, NC    connectors                2016
Pakistan
Business    Unknown       USCO12, Solon,    Power Sensor      $3713   July 14,
World                     OH                                          2016
Pakistan
Transcool   Business      USCO13,           Development       $3196   September
Auto        World HK      Mansfield, TX     Boards                    22, 2016
Transcool   Unknown       USCO14,           Klockner          $4320   October
Auto                      Fairview, NY      Moeller Power             22, 2016
                                            Supply
Business    Industria     USCO15            Force sensor      $9211   October
World       GB LTD                                                    25, 2016
Pakistan
Industria   BW Canada     USCO16, LaFox,    Ignitron and      $6402   November
HK                        IL                Firing module             09, 2016

                                            11
       Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 12 of 22



Industria     BW Canada     USCO17,           Cartridge           $1367   November
HK                          Brentwood, NH     Heaters                     10, 2016
Business      Unknown       USCO18,           Civilian Aircraft   $2573   November
World                       Peachtree City,   Parts                       10, 2016
Pakistan                    GA
Industria     Unknown       USCO11,           Electronic          $7557   November
HK                          Wilmington, NC    Connectors                  15, 2016
Business      Unknown       USCO11,           Electronic          $4817   November
World                       Wilmington, NC    Connectors                  16, 2016
Pakistan
Industria     Unknown       USCO11,           Electronic          $27002 December
HK                          Wilmington, NC    Connectors                 07, 2016
Product       BW Canada     USCO19,           Rack mount          $3580 December
Engineering                 Fremont, CA       monitors                   18, 2016
Product       BW Canada     USCO20,           Digital/Analog      $6516 December
Engineering                 Contoocook, NH    converters                 20, 2016
Business      Haji Sheikh   USCO21,           Aircraft hour       $10000 January
World         (by Credit    Chatsworth, CA    meter                      25, 2017
Hong Kong     Card)
Business      Unknown       USCO6,            Industrial          $3511   March 29,
World                       Evansville, IN    equipment                   2017
Hong Kong                                     brake parts
Product       BW Canada     USCO11,           Connectors and      $9110   April 20,
Engineering                 Wilmington, NC    Thermostats                 2017
Business      Unknown       USCO11,           Electronic          $2475   April 20,
World                       Wilmington, NC    Connectors                  2017
Pakistan
Buziness      BW Canada     USCO10,           Electronic          $7880   April 21,
World                       Casselberry, FL   Components                  2017
Pakistan
Transcool     Unknown       USCO22            Coaxial             $3784   April 24,
Auto                                          connectors                  2017
Transcool     BW Hong       USCO23, Reno,     Phase shifter       $9573   May 29,
Auto          Kong          NV                                            2017
Buziness      BW Canada     USCO10,           Electronic          $7290   July 14,
World                       Casselberry, FL   Components                  2017
Pakistan
Product       BW Canada     USCO10,           Semiconductors      $7290   July 20,
Engineering                 Casselberry, FL                               2017
Business      BI UK         USCO24,           Encoders            $4515   August 17,
World                       Temecula, CA                                  2017
Hong Kong
Business      Industria HK USCO25,            Industrial Safety   $13549 July 7,
World                      Manchester, NH     Equipment                  2018
Pakistan


                                               12
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 13 of 22



 Transcool      Unknown      USCO26, Palm      Aviation Parts    $2000     July 10,
 Auto                        Bay, FL                                       2018
 Transcool      Unknown      USCO27, Morgan    Satellite      $6843        October
 Auto                        Hill, CA          Communications              15, 2018
                                               Equipment
 Transcool   Unknown         USCO28, Lenexa,   QRM Switching  $7727        December
 Auto                        KS                System                      27, 2018
 Product     Unknown         USCO29,           Emulators      $5267        January
 Engineering                 Stafford, TX                                  10, 2019


                                            Overt Acts

       41.      In furtherance of the conspiracy and to accomplish its objects, defendants

KAMRAN, KHAN, HAJI, AHSAN, WAHEED, UC-1, UC-2, UC-3, and others known and

unknown to the Grand Jury, committed at least one of the following overt acts, among others,

within the District of New Hampshire and elsewhere:

       42.      Between in or about March 2015 and in or about June 2017, HAJI and AHSAN

received a total of approximately $142,000 in wire transfers from a Pakistani bank account

controlled by AERO and held in the name of The Business World in Rawalpindi into Buziness

World accounts in Canada. HAJI and AHSAN used these funds in part to pay U.S. companies to

export goods.

       43. On or about December 30, 2015, KAMRAN, using EMAIL2, sent a message to

KHAN, copying AHSAN, and asking KHAN to check on a disputed $23,973.20 payment to

AHSAN, and stating, “[w]e will have to take this matter with the organization if it is not found.”

       44.      On or about July 12, 2016, WAHEED, using EMAIL5, notified KAMRAN that

he had paid to a U.S. company $13,503 from Industria HK for an export of goods to be delivered

to Business World in Pakistan and ordered by AERO.




                                                13
        Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 14 of 22



       45.      On or about January 25, 2017, KHAN caused USCO21, of Chatsworth,

California, to make an unlicensed export of 25 Dynatime aircraft timers valued at $10,000 to

Business World in Hong Kong.

       46.      On or about March 30, 2017, KHAN caused the 25 Dynatime aircraft timers to be

forwarded from Business World in Hong Kong to Business World in Pakistan.

                          Unlicensed Export to AERO From Industria

       47.      On or about July 28, 2015, KAMRAN received a message at EMAIL2 with a

“Tender Enquiry” from AERO, seeking specific parts from USCO30, State College,

Pennsylvania.

       48.      On or about March 11, 2016, WAHEED, using EMAIL5, received a purchase

order for the parts from USCO30 from Business World in Pakistan to Business International GB

Ltd.

       49.      On or about May 10, 2016, UC-1, using EMAIL6, sent to WAHEED a quotation

from USCO30 to Industria Inc. in Beckley, West Virginia, for the same parts and quantity

requested by AERO in its Tender Enquiry of July 2015.

       50.      On or about September 10, 2016, UC-1, using EMAIL7, forwarded to WAHEED

a message entitled “[USCO30] Invoices” containing correspondence between UC-1 and

USCO30 regarding payment for the requested parts.

       51.      On or about September 28, 2016, WAHEED, using EMAIL5, sent UC-1 a

message stating, “Shan usd 6980 has been transferred please pay to [USCO30].”

       52.      On or about October 4, 2016, UC-1 received an invoice on EMAIL6 from

USCO30 to Industria in Beckley, West Virginia, for the same parts, which were valued at $4370.



                                               14
        Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 15 of 22



       53.    On or about October 25, 2016, WAHEED, using EMAIL5, sent UC-1 a message

entitled “[USCO30] shipment delivery address” and listing an address for a Hong Kong “air

warehouse” in the name of “CTI HK Co. Ltd.”

       54.    On or about November 8, 2016, WAHEED, using EMAIL5, sent UC-1 an invoice

for the same USCO30 parts, but for the lesser value of $401.74, from Industria in West Virginia

to Transcool Auto Air Conditioning Products in Hong Kong, at the same address as that of

Business World in Hong Kong.

       55.    On or about November 29, 2016, the defendants and their co-conspirators caused

a shipment that contained the same USCO30 parts from Business World in Hong Kong to

Business World in Pakistan.

       56. On or about December 8, 2016, KAMRAN, using EMAIL1, sent a message to

KHAN at EMAIL11, and copying WAHEED at EMAIL5, with an invoice from Business World

Hong Kong for the same USCO30 parts.

                          Unlicensed Export to PAEC from USCO17

       57.    On or about July 25, 2016 KAMRAN received a message at EMAIL1 stating,

“Please confirm price in FOR, inquiry send by Ajmal ICCC.” This message contained a request

for the same part number and quantity of USCO17 cartridge heaters later exported to Industria in

Hong Kong. The ICCC or Instrumentation Control and Computer Complex is part of PAEC.

       58.    On or about October 20, 2016, the defendants and their co-conspirators caused

USCO17 of Brentwood, New Hampshire, to issue invoice number 4745 for cartridge heaters to a

front company called Electro-Power Solutions, with the same address as Industria HK, Ltd.

       59.    On or about October 20, 2016, KAMRAN, using EMAIL13, sent USCO17’s pro

forma invoice and wire instructions to HAJI and AHSAN at EMAIL8.

                                               15
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 16 of 22



       60.     On or about October 21, 2016, HAJI and AHSAN caused payment for the

cartridge heaters to be wired to USCO17’s Provident Bank account in Massachusetts from an

account held at the Canadian Imperial Bank of Commerce and belonging to Buziness World of

Mississauga, Ontario.

       61.     On or about November 10, 2016, the defendants and their co-conspirators

caused USCO17 to make an unlicensed export of cartridge heaters via UPS to:

       Industria HK Limited
       CTI S/O #E1617618
       Air Warehouse, Unit 01A, G/F
       1-15 Kwai Fung Cresenct, Kwai Chung, N.T., Hong Kong

EEI accompanying the export identified the Ultimate Consignee as Industria HK. However,

UPS notified USCO17 that the initial recipient refused delivery.

       62.     On or about November 15, 2016, KHAN, using a false name, contacted USCO17,

stated that their Hong Kong warehouse was full, and requested that the shipment be re-routed to:

        Industria HK Ltd C/O Care Logistics & Warehouse Co. LTD
       Ground Floor, Winner Godown Building
       1-9 Sha Tusi Road, Tsuen Wan, N.T.,
       Hong Kong

       63.     On or about December 20, 2016, using EMAIL4, UC-3 sent a receipt listing the

USCO17 cartridge heaters from Business World in Rawalpindi to the “Principal Admin Officer,

Instrumentation Control & Computer Complex in Islamabad.”

       64.     On or about April 12, 2019, KHAN, posing as “Jason” from Business World,

contacted USCO17 and requested 200 each of the same cartridge heater product to be shipped to

Industria’s Cheung Sha Wan Road address in Hong Kong.

                          Unlicensed Export to AERO from USCO20



                                               16
        Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 17 of 22



       65.    On or about July 9, 2015, KAMRAN, using EMAIL2, received an e-mail message

from AERO that contained AERO’s “Tender Enquiry” number 000004-15-16, seeking certain

products. The needed products had the same model numbers and the same quantity of the

products later exported by USCO20.

       66.    On or about May 04, 2016, KAMRAN received Purchase Order number 000960-

15-16 from AERO at EMAIL2 for these products and others. The purchase order stated that

payment would be made to “BW Canada.”

       67.    On or about November 28, 2016, HAJI and AHSAN received at EMAIL8 and

EMAIL9 from a Product Engineering email account a forwarded quote for these products from

USCO20 of Contoocook, New Hampshire.

       68.    On or about December 5, 2016, HAJI and AHSAN received at EMAIL8 and

EMAIL9 from a Product Engineering email account a forwarded proforma invoice from

USCO20.

       69.    On or about December 7, 2016, HAJI and AHSAN caused payment for the

shipment to be wired from a Canadian Imperial Bank of Commerce account maintained by

Buziness World to USCO20’s account maintained at Bank of America.

       70.    On or about December 7, 2016, AHSAN, using EMAIL8, sent a wire report to

Product Engineering showing that Buziness World Canada had paid USCO20 from its Canadian

Imperial Bank of Commerce account.

       71.    On or about December 20, 2016, the defendants and their co-conspirators caused

USCO20, of Contoocook, New Hampshire, to make an unlicensed export of products,

specifically, “MCC 100/Dual 50-Pin Hi-Density Cable” valued at $1344 USD, and “MCC 16-

Channel, 16-Bit Analog Output Board” valued at $5172 USD, to Product Engineering in

                                             17
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 18 of 22



Rawalpindi, Pakistan. EEI filed with the export falsely stated that the ultimate consignee of the

products was “Product Engineering” in Rawalpindi, Pakistan.

                             USCO25’s Unlicensed Export to PAEC

       72.     On or about March 6, 2017, UC-3, an employee of Business World in

Rawalpindi, Pakistan, using EMAIL4, requested the price and availability for seven line items of

industrial safety equipment sold by USCO25 of Manchester, New Hampshire.

       73.     Beginning in or about October 2017, KAMRAN, using EMAIL13, contacted

USCO25 about the requested items.

       74.     On or about March 23, 2018, KAMRAN, using EMAIL1, and copying HAJI and

AHSAN at EMAIL8, sent instructions to KHAN to pay USCO25 for the purchase.

       75.     On or about May 9, 2018, the defendants and their co-conspirators caused to be

wired a payment for the exported goods to USCO25’s account held at Eastern Bank in Lynn,

Massachusetts, from an account in the name of Biotech Middle East FZE held at a bank in

Dubai, UAE.

       76.     On or about June 25, 2018, KAMRAN, using EMAIL1, received booking

reference information regarding the shipment from USCO25 from Airways Freight Pakistan.

This documentation reflected that Business World in Rawalpindi was the shipper of the product.

       77.     On or about June 29, 2018, KAMRAN emailed Airways Freight Pakistan and

instructed them to change the name of the shipper to Buziness World at their address in

Mississauga, Ontario, Canada.

       78.     On or about July 7, 2018, the defendants and their co-conspirators caused

USCO25, in Manchester, New Hampshire, to make an unlicensed export of goods via a Pakistani



                                                18
        Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 19 of 22



freight forwarder. This documentation also reflects that Buziness World in Mississauga,

Ontario, Canada, was the shipper of the product.

       79.    On or about August 2, 2018, the defendants and their co-conspirators sent a letter

from Business World to the “Manager (Procurement), Chashma Nuclear Power Plant Project

Unit 3&4” explaining that there had been a problem with the shipment from USCO25. The

Chashma Nuclear Power Plant is an asset of the PAEC.

                             USCO31 Unlicensed Export to PAEC


       80.    On or about February 7, 2018, the defendants and their co-conspirators received

an order from the Heavy Mechanical Complex at Taxila, Pakistan, an entity owned by PAEC, to

Business World in Pakistan, for Electro Magnetic and Radio Frequency shielding materials made

from copper beryllium.

       81.    On or about March 2018, KAMRAN, using EMAIL2 and EMAIL13, contacted

USCO31, of Plymouth, Massachusetts, regarding the same shielding materials, and provided an

end-use statement that the shielding materials would be used by “Precision Engineering

Services” in Islamabad, Pakistan, in hospitals to shield MRI rooms.

       82.    On or about April 20, 2018, KAMRAN forwarded the USCO31 invoices to HAJI

at EMAIL8.

       83.    On or about April 27, 2018, HAJI responded to KAMRAN with a report for the

pending payment to USCO31.

       84.    On or about May 2, 2018, HAJI and AHSAN paid USCO31 for the order from the

Buziness World account at the Canadian Imperial Bank of Commerce.




                                               19
           Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 20 of 22



          85.   On or about May 9, 2018, after USCO31 asked for further information about the

order, KAMRAN sent USCO31 a Canadian permanent resident card in the name and with a

photo of HAJI. Regarding why payment came from Canada, KAMRAN wrote, “The wire made

by Buziness World Canada (because it’s a proprietary account, the slip shows individual name).

The funds transfer have been made by them as a favour as we had returned money to customer

and it will be repaid against delivery to us which we will settle with Buziness World Canada

later.”

          86.   On or about June 1, 2018, KAMRAN received from a Pakistani freight company

documentation of the export of the USCO31 products, with an air waybill that showed that

Buziness World Canada was the shipper.



                                          The Offense

          87.   Beginning in or about September 2014 and continuing through the date of this

Indictment, in the District of New Hampshire and elsewhere, the defendants:

                               MUHAMMAD KAMRAN WALI,

                                MUHAMMAD AHSAN WALI,

                             HAJI WALI MUHAMMAD SHEIKH,

                             ASHRAF KHAN MUHAMMAD, and

                                      AHMED WAHEED,

did willfully conspire with one another, with UC-1, UC-2, and UC-3, who are not named as

defendants in this Indictment, and with other persons known and unknown to the Grand Jury to

export and cause to be exported goods from the United States to entities in Pakistan that were



                                               20
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 21 of 22



listed on the BIS Entity List, namely AERO and PAEC, without having first obtained the

required licenses from the United States Department of Commerce.

        (All in violation of Title 50, United States Code, Sections 1705(a) and (c) and 4819.)

                                             COUNT 2

              [18 U.S.C. § 371 – Conspiracy to Smuggle Goods From the United States]

        88.      The allegations in paragraphs 1-86 of this Indictment are realleged.

        89.      Beginning in or about September 2014, and continuing through the date of this

Indictment, in the District of New Hampshire and elsewhere, the defendants:

                                 MUHAMMAD KAMRAN WALI,

                                  MUHAMMAD AHSAN WALI,

                               HAJI WALI MUHAMMAD SHEIKH,

                               ASHRAF KHAN MUHAMMAD, and

                                        AHMED WAHEED,

did willfully conspire with one another, with UC-1, UC-2, and UC-3, are not named as

defendants in this Indictment, and with other persons known and unknown to the Grand Jury to

commit the offense of Smuggling Goods From the United States in violation of Title 18, United

States Code, Section 554, namely, to knowingly export and send from the United States

merchandise, articles, and objects, contrary to Title 13, United States Code, Section 305, by

falsely identifying the Ultimate Consignees of the shipments as entities other than AERO or

PAEC.

        90.      In furtherance of the conspiracy and to accomplish its objects, defendants

KAMRAN, KHAN, HAJI, AHSAN, WAHEED, UC-1, UC-2, UC-3, and others known and



                                                 21
         Case 1:19-cr-00207-LM Document 1 Filed 10/16/19 Page 22 of 22



known to the Grand Jury, committed at least one of the overt acts alleged in Paragraphs 41-86 of

this Indictment.

       (All in violation of Title 18, United States Code, Section 371.)

                                                     A TRUE BILL


                                                     /s/ Foreperson
                                                     Grand Jury Foreperson

SCOTT W. MURRAY
United States Attorney

/s/ John S. Davis
John S. Davis
Assistant United States Attorney

Nicholas Hunter
Trial Attorney
Counterintelligence and Export Control Section
National Security Division


October 16, 2019




                                                22
